     Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.1 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN

RAY DOSS,

        Plaintiff,

v.                                                CASE NO:
                                                  HONORABLE:

CITY OF BENTON HARBOR and DANIEL POOLEY, in his individual and official
capacity,

        Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 amy.derouin@cjtrainor.com
  THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT
       OF THE TRANSACTION OR OCCURRENCE ALLEGED IN THE
                           COMPLAINT

                       COMPLAINT AND JURY DEMAND

        NOW COMES Plaintiff, RAY DOSS, by and through his attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint against the

above-named Defendants states as follows:

     1. Plaintiff is currently a resident of the City of Benton Harbor, County of

        Berrien, State of Michigan.

                                         1
Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.2 Page 2 of 11




2. Defendant City of Benton Harbor is a municipal corporation and governmental

   subdivision which is organized and existing under the laws of the State of

   Michigan.

3. Defendant Daniel Pooley is and/or was a police officer working and/or

   assigned to the City of Benton Harbor Police Department and at all times

   mentioned herein were acting under color of law, in his individual and official

   capacity, and within the course and scope of his employment.

4. All events giving rise to this lawsuit occurred in the City of Benton Harbor,

   County of Berrien, State of Michigan.

5. This lawsuit arises out of Defendants’ violation of Plaintiff’s federal

   constitutional rights as secured by the Fourth Amendment as it applies to the

   States through the Fourteenth Amendment to the United States Constitution

   and consequently, Plaintiff has a viable claim for damages under 42 U.S.C.

   §1983.

6. Jurisdiction is vested in this Court pursuant to 28 U.S.C. §1331 [federal

   question] and 28 U.S.C. § 1343 [civil rights].

7. That the amount in controversy exceeds Seventy-Five Thousand Dollars

   ($75,000.00), not including interest, costs, and attorney fees.




                                       2
Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.3 Page 3 of 11




                                       FACTS

8. Plaintiff realleges and incorporates by reference each and every paragraph of

   this Complaint as though fully set forth herein.

9. That on or about August 2, 2018 and into August 3, 2018 Plaintiff was outside

   of his apartment complex located at 250 East Wall Street, Benton Harbor,

   Michigan 49022 leaning against his friend’s truck.

10. Defendant Pooley arrived at the apartment complex on a domestic police call

   that had nothing to do with Plaintiff.

11. Defendant Pooley demanded Plaintiff let him into the apartment building and

   Plaintiff said no.

12. Defendant Pooley grabbed Plaintiff by his shirt and pulled him approximately

   5 to 6 steps away from the truck.

13. Defendant Pooley then slammed Plaintiff to the ground onto his back.

14. Defendant Pooley then put his knee on Plaintiff’s chest.

15. Defendant Pooley put both hands around Plaintiff’s neck, choking Plaintiff.

16. Plaintiff was transported by emergency medical services to Lakeland Hospital.

17. Plaintiff was detained and given a ticket for misdemeanor charges.

18. Plaintiff’s charges were dismissed.




                                          3
Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.4 Page 4 of 11




19.As a result of Defendants’ unlawful and excessive actions and/or inactions,

   Plaintiff suffered significant injuries and damages.

                               COUNT I
             VIOLATION OF THE FOURTH AMENDMENT
                  42 U.S.C. § 1983 EXCESSIVE FORCE

20.Plaintiff realleges and incorporates by reference each and every paragraph of

   this Complaint as though fully set forth herein.

21.At all relevant times herein, the individual Defendant acted under color of law,

   within the scope and course of his employment, and in his official and

   individual capacity.

22.Defendant violated Plaintiff’s clearly established and federally protected rights

   as set forth under the United States Constitution and the Amendments thereto,

   including, but not limited to, the Fourth Amendment of the United States

   Constitution to be free from unreasonable searches and seizures mainly to be

   free from excessive use of force, when he employed unnecessary and

   unreasonable excessive force which resulted in significant injuries to Plaintiff.

23.The actions of Defendant were at all times objectively unreasonable in

   violation of Plaintiff’s clearly established rights under the Fourth Amendment

   to the United States Constitution which proximately resulted in significant

   injuries to Plaintiff.


                                        4
  Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.5 Page 5 of 11




  24.Defendant is not entitled to qualified immunity because he violated Plaintiff’s

     clearly established Fourth Amendment right to be free from excessive use of

     force.

  25.As a proximate result of the violations and/or deprivations of Plaintiff’s

     constitutional rights by Defendant, Plaintiff has a viable claim for

     compensatory and punitive damages pursuant to 42 U.S.C. § 1983 together

     with costs, interests, and attorney fees as set forth in 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                                 COUNT II
                 VIOLATION OF THE FOURTH AMENDMENT
              42 U.S.C. § 1983—FALSE ARREST/IMPRISONMENT

  26.Plaintiff realleges and incorporates by reference each and every paragraph of

     this Complaint as though fully set forth herein.

  27.That the Fourth Amendment to the United States Constitution establishes that

     Plaintiff has the right to be free from the deprivation of life, liberty, and bodily

     security without due process of law and to be free from unreasonable searches

     and seizures.


                                           5
Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.6 Page 6 of 11




28.At all material times, Defendant acted under color of law and unreasonably

   when he violated Plaintiff’s Fourth Amendment rights when he falsely

   arrested, falsely detained, and charged Plaintiff without probable cause.

29.At all material times, Defendant acted under color of law and unreasonably

   when he violated Plaintiffs’ Fourth Amendment rights when he arrested and

   detained as well as caused to have charges brought against Plaintiff.

30.Defendant acted unreasonably and failed in his duties when he falsely

   arrested/detained/seized/charged Plaintiff without considering the totality of

   the circumstances.

31.Defendant acted under color of law and is not entitled to qualified immunity

   because he violated Plaintiff’s clearly established Fourth Amendment right to

   be free from unreasonable searches and seizures.

32.Defendant’s illegal and unconstitutional acts were the direct and proximate

   cause of Plaintiff’s deprivation of his constitutional rights.

33.Due to Defendant’s actions and/or inactions, Plaintiff’s Fourth Amendment

   rights were violated and pursuant to 42 U.S.C. § 1983, Plaintiff respectfully

   requests this Honorable Court to award exemplary, compensatory, and

   punitive damages plus costs, interest, and attorney fees as set forth in 42 U.S.C.

   § 1988.


                                        6
  Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.7 Page 7 of 11




      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                        COUNT III
     CITY OF BENTON HARBOR CONSTITUTIONAL VIOLATIONS

  34.Plaintiff realleges and incorporates by reference each and every paragraph of

     this Complaint as though fully set forth herein.

  35.Defendant City of Benton Harbor acted recklessly and/or with deliberate

     indifference when it practiced and/or permitted customs and/or policies and/or

     practices that resulted in constitutional violations to Plaintiff.

  36.That these customs and/or policies and/or practices included, but were not

     limited to, the following:

          a. Failing to adequately train and/or supervise its police officers so as to

             prevent violations of citizen’s constitutional rights;

          b. Failing to adequately train and/or supervise police officers regarding

             reasonable seizures;

          c. Failing to adequately train and/or supervise police officers regarding

             the proper use of force;



                                           7
Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.8 Page 8 of 11




       d. Failing to supervise, review, and/or discipline police officers whom

          Defendant City of Benton Harbor knew or should have known were

          violating or were prone to violate citizens’ constitutional rights, thereby

          permitting and/or encouraging its police officers to engage in such

          conduct; and

       e. Failing to adequately train and/or supervise its police officers in the

          proper policies and procedures for establishing probable cause to arrest

          and the proper policies and procedures for effectuating an arrest without

          the use of excessive force.

37.Defendant’s conduct demonstrated a substantial lack of concern for whether

   an injury resulted.

38.Defendant’s acts and/or indifference and/or omissions were the direct and

   proximate cause of Plaintiff’s injuries.

39.The facts as set forth in the preceding paragraphs constitute a violation of

   Plaintiff’s Fourth and/or Fourteenth Amendment rights pursuant to 42 U.S.C.

   § 1983, and Plaintiff has a viable claim for compensatory and punitive damages

   plus interest, costs, and attorney fees as set forth in 42 U.S.C. §1988.




                                        8
  Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.9 Page 9 of 11




      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of costs, interest, and

attorney fees.

                             Respectfully Submitted,
                             CHRISTOPHER TRAINOR & ASSOCIATES

                             s/ Christopher J. Trainor
                             CHRISTOPHER J. TRAINOR (P42449)
                             AMY J. DEROUIN (P70514)
                             Attorneys for Plaintiff
                             9750 Highland Road
                             White Lake, MI 48386
                             (248) 886-8650
                             amy.derouin@cjtrainor.com
Dated: March 10, 2020
CJT/lvp




                                     9
 Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.10 Page 10 of 11




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF MICHIGAN

RAY DOSS,

     Plaintiff,

v.                                             CASE NO:
                                               HONORABLE:

CITY OF BENTON HARBOR and DANIEL POOLEY, in his individual and official
capacity,

     Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 amy.derouin@cjtrainor.com

                     DEMAND FOR TRIAL BY JURY




                                     1
 Case 1:20-cv-00208-RJJ-RSK ECF No. 1 filed 03/10/20 PageID.11 Page 11 of 11




      NOW COMES Plaintiff, RAY DOSS by and through his attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and herby makes a demand for trial

by jury in the above-entitled cause.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com
Dated: March 10, 2020
CJT/lvp




                                       2
